State of New York
Court of Appeals
                                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 51 SSM 1
 Cheryl H. Daniels,
         Respondent,
      v.
 New York City Transit
 Authority,
         Appellant.




 Submitted by Harriet Wong, for appellant.
 Submitted by Brian J. Isaac, for respondent.




 *    *     *    *     *    *     *    *        *   *   *      *     *     *      *     *     *

 On review of submissions pursuant to section 500.11 of the Rules, order reversed, with
 costs, and a new trial ordered. In these circumstances, the trial court properly admitted
 plaintiff’s expert testimony regarding non-mandatory gap standards promulgated by the
 American Public Transit Association and the Public Transportation Safety Board (see De
 Long v County of Erie, 60 NY2d 296, 307 [1983]). However, Supreme Court abused its
 discretion as a matter of law by admitting evidence of prior accidents at New York City
 subway stations involving the gap between the train car and platform in the absence of a
 showing that the relevant conditions of those accidents were substantially the same as
 plaintiff’s accident (see Hyde v County of Rensselaer, 51 NY2d 927, 929 [1980]; Gilliard
 v Long Is. R.R. Co., 45 NY2d 996, 997 [1978]). Chief Judge DiFiore and Judges Rivera,
 Stein, Fahey, Garcia, Wilson and Feinman concur.

 Decided March 24, 2020